Case 21-30409-mvl11 Doc 87 Filed 08/25/21                  Entered 08/25/21 19:55:42    Page 1 of 3



Joyce W. Lindauer
State Bar No. 21555700
Kerry S. Alleyne
State Bar No. 24066090
Guy H. Holman
State Bar No. 24095171
Joyce W. Lindauer Attorney, PLLC
1412 Main Street, Suite 500
Dallas, Texas 75202
Telephone: (972) 503-4033
Facsimile: (972) 503-4034
ATTORNEYS FOR DEBTOR

                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

IN RE:                                                §
                                                      §
ELECTROTEK CORPORATION,                               §            CASE NO. 21-30409-MVL
                                                      §            CHAPTER 11
        Debtor.                                       §

             DEBTOR’S OBJECTION TO MOTION FOR ORDER DIRECTING
                RECORDS EXAMINATION OF DEBTOR PURSUANT TO
                FEDERAL RULE OF BANKRUPTCY PROCEDURE 2004

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

        COMES NOW Electrotek Corporation, Debtor in the above entitled and numbered case

(“Debtor”), and files this its Debtor’s Objection to Motion for Order Directing Records

Examination of Debtor Pursuant to Federal Rule of Bankruptcy Procedure 2004., and in support

thereof show:

        1.      Debtor admits the allegations contained in Paragraph 1 of the Motion.

        2.      Debtor denies the allegations contained in Paragraph 2 of the Motion.

        3.      Debtor admits the allegations contained in Paragraph 3 to the extent it is an accurate

recitation of the cited Rules.

        4.      Debtor admits the allegations contained in Paragraph 4 to the extent it is an accurate

recitation of the cited Rule.

Debtor’s Objection to Motion for Order Directing Records Examination
of Debtor Pursuant to Federal Rule of Bankruptcy Procedure 2004
Page 1
Case 21-30409-mvl11 Doc 87 Filed 08/25/21                  Entered 08/25/21 19:55:42     Page 2 of 3




        5.       Debtor admits the allegations contained in Paragraph 5 to the extent it is an accurate

recitation of the cited case.

        6.       Debtor admits the allegations contained in Paragraph 6 to the extent it is an accurate

recitation of the cited case.

        7.       Debtor admits the allegations contained in Paragraph 7 to the extent it is an accurate

recitation of the cited case.

        8.       Debtor denies the allegations contained in Paragraph 8 of the Motion.

        9.       Debtor admits the allegation contained in Paragraph 9 of the Motion.

        WHEREFORE, PREMISES CONSIDERED, Debtor respectfully prays that the Court

enter an Order denying the Motion, and for such other and further relief to which Debtor may show

itself to be justly entitled.

        Dated: August 25, 2021.
                                                           Respectfully Submitted,
                                                             /s/ Joyce W. Lindauer
                                                           Joyce W. Lindauer
                                                           State Bar No. 21555700
                                                           Kerry S. Alleyne
                                                           State Bar No. 24066090
                                                           Guy H. Holman
                                                           State Bar No. 24095171
                                                           Joyce W. Lindauer Attorney, PLLC
                                                           1412 Main Street, Suite 500
                                                           Dallas, Texas 75202
                                                           Telephone: (972) 503-4033
                                                           Facsimile: (972) 503-4034
                                                           ATTORNEYS FOR DEBTOR




Debtor’s Objection to Motion for Order Directing Records Examination
of Debtor Pursuant to Federal Rule of Bankruptcy Procedure 2004
Page 2
Case 21-30409-mvl11 Doc 87 Filed 08/25/21                  Entered 08/25/21 19:55:42   Page 3 of 3




                                    CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on August 25, 2021, a true and correct copy of the
foregoing document was served via email pursuant to the Court’s ECF system upon the parties
receiving electronic notice in this case listed below.

Amish R. Doshi
amish@doshilegal.com

Guy H. Holman
guy@joycelindauer.com,
deann@joycelindauer.com;dian@joycelindauer.com;12112@notices.nextchapterbk.com;
joyce@joycelindauer.com

Caleb T. Holzaepfel
caleb.holzaepfel@huschblackwell.com

James Wallace King
jking@offermanking.com

Buffey E. Klein
buffey.klein@huschblackwell.com, legalsupportteam-dreamteam-DAL@huschblackwell.com;
tanya.adams@huschblackwell.com;buffey-klein-8494@ecf.pacerpro.com;
ryan.weger@huschblackwell.com

Joyce W. Lindauer
joyce@joycelindauer.com,
dian@joycelindauer.com;deann@joycelindauer.com;12113@notices.nextchapterbk.com

Linda D. Reece
lreece@pbfcm.com

Nancy Sue Resnick
ustpregion06.da.ecf@usdoj.gov, nancy.s.resnick@usdoj.gov

Scott M. Seidel
scott@scottseidel.com, susan.seidel@earthlink.net;sms01@trustesolutions.net

United States Trustee
ustpregion06.da.ecf@usdoj.gov



                                                             /s/ Joyce W. Lindauer
                                                           Joyce W. Lindauer


Debtor’s Objection to Motion for Order Directing Records Examination
of Debtor Pursuant to Federal Rule of Bankruptcy Procedure 2004
Page 3
